Exhibit 10.2

ELANDIA INTERNATIONAL INC.,

a Delaware corporation

FIRST AMENDMENT TO

PREFERRED STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT dated as of
February 28, 2008 (this “Amendment”), is entered into by and between ELANDIA
INTERNATIONAL INC., a Delaware corporation (the “Company”); and STANFORD
INTERNATIONAL BANK LTD., an Antiguan banking corporation (“SIBL” or the
“Purchaser”).

RECITALS

WHEREAS, the Company and the Purchaser entered into that certain Preferred Stock
Purchase Agreement, dated as of February 20, 2008 (the “Original Agreement”),
whereby the Purchaser agreed to purchase and the Company agreed to sell, for an
aggregate purchase price of $40,000,000, (i) 5,925,926 shares of shares of the
Company’s Series B Convertible Preferred Stock, $0.00001 par value per share
(the “Series B Preferred Stock”), and (ii) warrants (the “Warrants”) to purchase
an aggregate of 4,158,000 shares of the Company’s common stock, $0.00001 par
value per share (the “Common Stock”), subject to adjustment as provided in the
Warrants;

WHEREAS, subject to the terms and conditions of the Original Agreement, the
Company and Purchaser agreed to close on the first purchase of shares of Series
B Preferred Stock and the Warrants (the “First Closing”) within seven (7) days
following the appointment of Mr. Pedro (Pete) Pizarro (“Pizarro”) as Chief
Executive Officer of the Company in accordance with the terms of the employment
agreement attached as Exhibit D to the Original Agreement (the “Pizarro
Employment Agreement”) (the date of such First Closing, the “First Closing
Date”);

WHEREAS, thereafter, the Company and Purchaser agreed to close on each
subsequent purchase of shares of Series B Preferred Stock in accordance with the
funding schedule set forth in the Original Agreement (the date of each closing
hereunder, a “Closing Date”); and

WHEREAS, notwithstanding the foregoing, the Company and the Purchaser desire to
amend the Original Agreement to accelerate the final four purchases of shares of
Series B Preferred Stock and to provide, among other things, for the purchase by
the Purchaser of (i) 1,185,184 shares of the Series B Preferred Stock and
(ii) the Warrants to purchase 4,158,000 shares of the Company’s Common Stock,
for an aggregate purchase price of $8,000,000, on the terms and conditions set
forth in the Original Agreement as amended hereby.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Defined Terms. Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Original Agreement.

2. Agreement to Purchase Series B Preferred Stock; Purchase Price. Subject to
the terms and conditions in the Original Agreement, as amended hereby, the
Purchaser hereby agrees to purchase from the Company, and the Company hereby
agrees to issue and sell to the Purchaser 1,185,184 shares of the Series B
Preferred Stock and Warrants to purchase 4,158,000 shares of Common Stock, for
an aggregate purchase price of $8,000,000, on the terms and conditions set forth
in the Original Agreement as amended hereby. Delivery of the shares of Series B
Preferred Stock and Warrants to be purchased by the Purchaser hereunder shall be
made in the form of one or more certificates, registered in such names as the
Purchaser may specify. Payment of the aggregate purchase price for such shares
of Series B Preferred Stock and Warrants shall be made by the Purchaser in the
form specifically agreed by the parties or by wire transfer to an account of the
Company, by 5:00 PM, Eastern Standard Time, on February 27, 2008 (the
“Closing”).

3. Waiver of Conditions Precedent to First Closing Date. For purposes of this
Amendment and the advance described herein, Purchaser agrees to waive the
conditions precedent to closing as described in the Original Agreement.
Notwithstanding the foregoing, Purchaser does not waive any conditions precedent
to the First Closing or any subsequent purchases and Purchaser shall not be
obligated to purchase any additional shares of Series B Preferred Stock until
such time as any and all conditions to closing described in the Original
Agreement, including, but not limited to, the conditions to the First Closing as
described in Section 1(b) of the Original Agreement, have been met.

4. Use of Proceeds. The Company shall use the proceeds from the sale of the
Series B Preferred Stock and Warrants (i) to purchase the obligations due to
Laurus Master Fund, Ltd. (“Laurus”) for all indebtedness owed by the Company’s
subsidiary, Latin Node, Inc., to Laurus including, without limitation,
indebtedness owed pursuant to that certain Secured Revolving Note and Secured
Convertible Term Note executed by Latin Node, Inc. in favor of Laurus and
(ii) for general working capital needs, in accordance with the Company’s
business plan as approved by management and the board of directors.

5. Miscellaneous.

(a) The Original Agreement is reaffirmed and ratified in all respects, except as
expressly provided herein.

(b) The Company’s representations and warranties contained in the Original
Agreement are true and correct in all respects on and as of the date hereof, as
though made on and as of such date, except to the extent that any such
representation or warranty relates solely to an earlier date, in which case such
representation or warranty is true and correct in all respects on and as of such
earlier date. The Company has performed all covenants and agreements required to
be performed pursuant to the Original Agreement in all respects on and as of the
date hereof and as of the date hereof there exists no violation or default (or
any event which with the giving

 

2



--------------------------------------------------------------------------------

of notice, or lapse of time or both, would result in a violation or become a
default) under the Original Agreement.

(c) In the event of any conflict between the terms or provisions of this
Amendment and the Original Agreement, then this Amendment shall prevail in all
respects. Otherwise, the provisions of the Original Agreement shall remain in
full force and effect.

(d) Capitalized terms used in this Amendment and not otherwise defined in this
Amendment have the meanings assigned to them in the Original Agreement.

(e) The parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Amendment, which may be
reasonably required for the implementation of this Amendment and the
transactions contemplated hereby.

(f) The Company shall bear its own costs, including attorney’s fees, incurred in
the negotiation of this Amendment and consummation of the transactions
contemplated herein and the corporate proceedings of the Company in
contemplation hereof. At the Closing, the Company shall reimburse the Purchaser
for all of the Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation of performance of this Amendment, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY: ELANDIA INTERNATIONAL INC. By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Chief Financial Officer PURCHASER: STANFORD
INTERNATIONAL BANK, LTD. By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

4